DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,867,785. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the U.S. Patent No. 10,867,785 discloses all limitations of claims 1, 11, and 17 of the instant application. Particularly, the limitation of “the second atomic concentration of carbon is different than the first atomic concentration of carbon” is broader than the limitation of “the second atomic concentration of carbon is greater than the first atomic concentration of carbon”. Recitations of “portion” and “atomic layer” are different wordings that indicate a same thing, “sealing element” and “spacer” are different wordings that indicate a same thing, according to the specification and/or the drawings of the instant application.

Application No. 17/117,393
U.S. Patent No. 10,867,785
1. A semiconductor device structure, comprising:
a semiconductor substrate;
a gate stack over the semiconductor substrate; and
a spacer element extending along a sidewall of the gate stack, wherein:
the spacer element has a first portion, a second portion, a third portion, and a fourth portion,
each of the first portion, the second portion, the third portion, and the fourth portion conformally extends along the sidewall of the gate stack,
the second portion is sandwiched between the first portion and the third portion,
the third portion is sandwiched between the second portion and the fourth portion,
each of the first portion and the third portion has a first atomic concentration of carbon,
each of the second portion and the fourth portion has a second atomic concentration of carbon, and
the second atomic concentration of carbon is different than the first atomic concentration of carbon.
11. A semiconductor device structure, comprising:
a semiconductor substrate;
a gate stack over the semiconductor substrate; and
a spacer element extending along a sidewall of the gate stack, wherein·
the spacer element has a first atomic layer, a second atomic layer, a third atomic layer, and a fourth atomic layer,
each of the first atomic layer, the second atomic layer, the third atomic layer, and the fourth atomic layer confonnally extends along the sidewall of the gate stack;
the second atomic layer is sandwiched between the first atomic layer and the third atomic layer,
the third atomic layer is sandwiched between the second atomic layer and the fourth atomic layer,
each of the first atomic layer and the third atomic layer has a first atomic concentration of carbon,
each of the second atomic layer and the fourth atomic layer has a second atomic concentration of carbon, and
the second atomic concentration of carbon is different than the first atomic concentration of carbon.
17. A semiconductor device structure, comprising:
a semiconductor substrate;
a metal gate stack over the semiconductor substrate;
a sealing element extending along a sidewall of the metal gate stack, wherein:
the sealing element has a first portion, a second portion, a third portion, and a fourth portion,
each of the first portion, the second portion, the third portion, and the fourth portion conformally extends along the sidewall of the metal gate stack;
the second portion is sandwiched between the first portion and the third portion,
the third portion is sandwiched between the second portion and the fourth portion,
each of the first portion and the third portion has a first atomic concentration of carbon,
each of the second portion and the fourth portion has a second atomic concentration of carbon, and
the second atomic concentration of carbon is different than the first atomic concentration of carbon; and a spacer element over the sealing element.

a semiconductor substrate; 
a gate stack over the semiconductor substrate; and 
a spacer element over a sidewall of the gate stack, wherein: 
the spacer element has a first portion, a second portion, a third portion, and a fourth portion, 
each of the first portion, the second portion, the third portion, and the fourth portion conformally extends along the sidewall of the gate stack; 
the second portion is sandwiched between the first portion and the third portion, 
the third portion is sandwiched between the second portion and the fourth portion, 
each of the first portion and the third portion has a first atomic concentration of carbon, 
each of the second portion and the fourth portion has a second atomic concentration of carbon, and 
the second atomic concentration of carbon is greater than the first atomic concentration of carbon.
20. A semiconductor device structure, comprising: 
a semiconductor substrate; 
a gate stack over the semiconductor substrate; and 
a spacer element over a sidewall of the gate stack, wherein: 
the spacer element has a first portion, a second portion, a third portion, and a fourth portion, 
each of the first portion, the second portion, the    third    portion, and           the   fourth portion     conformally   extends    along the sidewall of the gate stack; 
the second   portion   is    sandwiched between the first portion and the third portion, 
the third portion is     sandwiched   between the second portion and the fourth portion, 
each of the first portion and the third portion has a first atomic concentration of carbon, 
each of the second portion and the fourth portion has a second atomic concentration of carbon, and
the second atomic concentration of carbon is greater than the first atomic concentration of carbon.
20. A semiconductor device structure, comprising: 
a semiconductor substrate; 
a gate stack over the semiconductor substrate; and 
a spacer element over a sidewall of the gate stack, wherein: 
the spacer element has a first portion, a second portion, a third portion, and a fourth portion, 
each of the first portion, the second portion, the third portion, and the fourth portion conformally extends along the sidewall of the gate stack; 
the second portion is sandwiched between the first portion and the third portion, 
the third portion is sandwiched between the second portion and the fourth portion, 
each of the first portion and the third portion has a first atomic concentration of carbon, 
each of the second portion and the fourth portion has a second atomic concentration of carbon, and 
the second atomic concentration of carbon is greater than the first atomic concentration of carbon.



Allowable Subject Matter
Claims 2-10, 12-16, and 18-20 are objected to
Claims 1-20 would be allowable if a Terminal Disclaimer is filed. The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office determines that the claims are allowable.
Regarding independent claims 1, patentability exists, at least in part, with the claimed elements and features including “each of the first portion and the third portion has a first atomic concentration of carbon, each of the second portion and the fourth portion has a second atomic concentration of carbon, and the second atomic concentration of carbon is different than the first atomic concentration of carbon” in combination with the rest of limitations recited in the claim.
Comparing to the prior-art of the record, the most relevant prior art is Krivokapic et al. (U.S. Patent No. 6,512,273). 
Krivokapic discloses a semiconductor device structure, comprising:
a semiconductor substrate (Fig. 2D, element 2);
a gate stack over the semiconductor substrate (Fig. 2D, element 8/10); and
a spacer element extending along a sidewall of the gate stack (Fig. 2D), wherein:
the spacer element has a first portion (Fig. 2D, element 20), a second portion (Fig. 2D, element 30), a third portion (Fig. 2D, element 33), and a fourth portion (Fig. 2D, element 34),
each of the first portion, the second portion, the third portion, and the fourth portion conformally extends along the sidewall of the gate stack (Fig. 2D),
the second portion is sandwiched between the first portion and the third portion (Fig. 2D, the second portion 30 is sandwiched between the first portion 20 and the third portion 33
the third portion is sandwiched between the second portion and the fourth portion (Fig. 2D, the third portion 33 is sandwiched between the second portion 30 and the fourth portion 34).
Yin et al. (U.S. Patent Application Publication No. 2013/0299920) discloses multi-layer gate spacer comprises layers made of a carbon-based material ([0025], last 3 lines). Bu et al. (U.S. Patent No. 6,812,073) discloses spacer and sealing stack comprises a layer doped with carbon (column 7, lines 27-35). However, Yin and/or Bu do not cure all deficiencies of Krivokapic. Krivokapic, Bu, and Yin when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Regarding independent claims 11, patentability exists, at least in part, with the claimed elements and features including “each of the first atomic layer and the third atomic layer has a first atomic concentration of carbon, each of the second atomic layer and the fourth atornic layer has a second atomic concentration of carbon, and the second atomic concentration of carbon 1s different than the first atomic concentration of carbon” in combination with the rest of limitations recited in the claim.
Comparing to the prior-art of the record, the most relevant prior art is Krivokapic et al. (U.S. Patent No. 6,512,273). 
Krivokapic discloses a semiconductor device structure, comprising:
a semiconductor substrate (Fig. 2D, element 2);
a gate stack over the semiconductor substrate (Fig. 2D, element 8/10); and
a spacer element extending along a sidewall of the gate stack (Fig. 2D), wherein:
the spacer element has a first atomic layer (Fig. 2D, element 20), a second atomic layer (Fig. 2D, element 30), a third atomic layer (Fig. 2D, element 33), and a fourth atomic layer (Fig. 2D, element 34),
each of the first atomic layer, the second atomic layer, the third atomic layer, and the fourth atomic layer conformally extends along the sidewall of the gate stack (Fig. 2D),
the second atomic layer is sandwiched between the first atomic layer and the third atomic layer (Fig. 2D, the second portion 30 is sandwiched between the first portion 20 and the third portion 33),
the third atomic layer is sandwiched between the second atomic layer and the fourth atomic layer (Fig. 2D, the third portion 33 is sandwiched between the second portion 30 and the fourth portion 34).
Yin et al. (U.S. Patent Application Publication No. 2013/0299920) discloses multi-layer gate spacer comprises layers made of a carbon-based material ([0025], last 3 lines). Bu et al. (U.S. Patent No. 6,812,073) discloses spacer and sealing stack comprises a layer doped with carbon (column 7, lines 27-35). However, Yin and/or Bu do not cure all deficiencies of Krivokapic. Krivokapic, Bu, and Yin when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Regarding independent claims 17, patentability exists, at least in part, with the claimed elements and features including “each of the first portion and the third portion has a first atomic concentration of carbon, each of the second portion and the fourth portion has a second atomic 
Comparing to the prior-art of the record, the most relevant prior art is Park et al. (U.S. Patent No. 9,966,432). 
Park discloses a semiconductor device structure, comprising:
a semiconductor substrate (Fig. 2, element 100);
a metal gate stack over the semiconductor substrate(Fig. 2, element 110) ;
a sealing element extending along a sidewall of the metal gate stack, wherein:
the sealing element has a first portion (Fig. 2, element 121), a second portion (Fig. 2, element SP1), a third portion (Fig. 2, element 123), and a fourth portion (Fig. 2, element SP2),
each of the first portion, the second portion, the third portion, and the fourth portion conformally extends along the sidewall of the metal gate stack (Fig. 2);
the second portion is sandwiched between the first portion and the third portion (Fig. 2, the second portion SP1 is sandwiched between the first portion 121 and the third portion 123),
the third portion is sandwiched between the second portion and the fourth portion (Fig. 2, the third portion 123 is sandwiched between the second portion SP1 and the fourth portion SP2); and 
a spacer element over the sealing element (Fig. 2, element 125).
Yin et al. (U.S. Patent Application Publication No. 2013/0299920) discloses multi-layer gate spacer comprises layers made of a carbon-based material ([0025], last 3 lines). Bu et al. (U.S. Patent No. 6,812,073) discloses spacer and sealing stack comprises a layer doped with carbon 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VU A VU/Primary Examiner, Art Unit 2828